IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DAVID B. BILLENS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3891

STATE OF FLORIDA,

      Respondent.

_____________________________/

Opinion filed February 4, 2015.

Petition for Writ of Certiorari – Original Jurisdiction

David B. Billens, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

LEWIS, C. J., WOLF and ROBERTS, JJ., CONCUR.